The plaintiff had a lien on the goods, and had the light of possession until the lien was satisfied; hence the taking by the defendant upon the replevin writ was wrongful. But since the service of the writ and before trial of this action the amount of the lien has been paid to the plaintiff and accepted by him, thus terminating his right to the possession of the goods. The right of the plaintiff in replevin, Philomene Bisson, to the possession, whether they were her property or in part the property of her husband, is superior to the plaintiff's, who had no right to retain them after payment of his lien. He cannot recover for the value of goods upon which he has no claim and which are now rightfully in the possession of another. The amount awarded as damages seems commensurate with the damage proved; but that question, with the one of costs, is settled at the trial term.
Exception overruled.
CARPENTER, J., did not sit: the others concurred. *Page 479